Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Westchester County (Rosato, J.), imposed October 7, 1987.
Ordered that the sentence is affirmed.
The defendant, who was adjudicated a second felony offender, received the terms of incarceration which he was promised. The terms are the minimum legal terms (see, Penal Law § 70.06 [3] [b]; [4] [b]; § 70.15 [1] [a], [b]). Under the circumstances, including the defendant’s lengthy criminal record, a lesser sentence is neither warranted in the interest of justice nor mandated by constitutional considerations (see, People v Broadie, 37 NY2d 100, cert denied 423 US 950; People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80). Thompson, J. P., Kunzeman, Eiber, Spatt and Balletta, JJ., concur.